DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.

Response to Amendment
Claim Objections
The objection to claim 3 for not ending in a period is withdrawn due to the amendment to claim 3 filed June 21, 2022. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
The applicant’s argue that Baek does not provide for Applicants’ invention because on page 1084 Baek describes that in the absence of alumina the yields obtained are low.  The applicants also argue that Cardillo cannot correct for Baek’s deficiencies nor can Cardillo provide for the missing link because Cardillo clearly describes that while this method can be used for the synthesis of cannabinoid derivatives, the yield is very low.   These arguments are not persuasive.  In Vogel’s Textbook of Practical Organic Chemistry, fifth edition, 1989, the last paragraph on page 33 under the heading Calculation of Yields and the Monitoring of Reactions a yield of <40% is considered to be a poor yield.  In applicants Example 1 the product was recovered in a yield of 34% mol, which according to the teachings of Vogel is a poor yield.  Thus, the yield obtained by the applicants in Example 1 appears to be similar to or no better than the low yields obtained by Baek and Cardillo.   Further, in Vogel’s Textbook of Practical Organic Chemistry, fifth edition, 1989, the last paragraph on page 33 under the heading Calculation of Yields and the Monitoring of Reactions a yield of <50% is considered to be a fair yield and >70% is considered a good yield.  Thus, the 51% mol yield obtained by the applicants in Example 2 also does not appear to be any better than the low yields obtained by Baek and Cardillo.  
The applicants argument that Cardillo cannot correct for Baek’s deficiencies n because Cardillo describes the synthesis of cannabidiol as not attractive because of the rather laborious preparation of isopiperitenol is not persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  The fact that the preparation of isopiperitenol is disclosed as being rather laborious does not vitiate the fact that Cardillo et al. disclose that both (+)-p-Mentha-2,8-dien-1-ol and (+)-p-Mentha-2,8-dien-3-ol can be reacted with olivetol in the presence of an aqueous acid to obtain Cannabidiol of formula (1).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the (+)-p-Mentha-2,8-dien-1-ol of Baek with (+)-p-Mentha-2,8-dien-3-ol of Cardillo et al. with a reasonable expectation of success.  The skilled artisan would have further been motivated to utilize (+)-p-Mentha-2,8-dien-3-ol in place of (+)-p-Mentha-2,8-dien-1-ol in the process of Baek et al., since it would allow one to isolate the CBD oil using an alternative starting material. 
For the above reasons the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Baek et al. (“Boron Trifluoride Etherate on Alumina- A Modified Lewis Acid Reagent. An Improved Synthesis of Cannabidiol”, Tetrahedron Letters, 1985, Vol. 26, No. 8, pp. 1083-1086) in view of Cardillo et al. (Gazzetta Chimica Italiana, 1973, Vol. 103., pp. 127-139) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11  are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (“Boron Trifluoride Etherate on Alumina- A Modified Lewis Acid Reagent. An Improved Synthesis of Cannabidiol”, Tetrahedron Letters, 1985, Vol. 26, No. 8, pp. 1083-1086) in view of Cardillo et al. (Gazzetta Chimica Italiana, 1973, Vol. 103., pp. 127-139) for the reasons given in the previous office action electronically delivered May 4, 2022.
Baek et al. disclose a process for preparing Cannabidiol of formula (1) comprising adding (+)-p-Mentha-2,8-dien-1-ol and olivetol of formula (3) in dichloromethane to a boiling suspension of BF3-etherate in dry dichloromethane; the reaction was quenched with a 10% aqueous solution of sodium bicarbonate; ether and additional proportions of 10% aqueous sodium bicarbonate solution were added; the organic layer was washed with brine, dried and evaporated to dryness; and the oil obtained was separated by medium pressure LC (see the last paragraph on page 1083 to the second paragraph on page 1084; the reaction scheme at the bottom of page 1084 and Table 1 on page 1085).
Baek et al. differ from the instant claim in that (+)-p-Mentha-2,8-dien-1-ol is reacted with olivetol instead of (+)-p-Mentha-2,8-dien-3-ol.
Cardillo et al. disclose the use of  (+)-p-Mentha-2,8-dien-3-ol as an alternative to  (+)-p-Mentha-2,8-dien-1-ol in a reaction of olivetol in the presence of an aqueous acid to obtain Cannabidiol of formula (1) (see Summary on page 127, paragraph 2 and the reaction scheme on page 128 and the last reaction in Scheme 1 on page 129).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the (+)-p-Mentha-2,8-dien-1-ol with (+)-p-Mentha-2,8-dien-3-ol with a reasonable expectation of success, since Cardillo et al. disclose that both (+)-p-Mentha-2,8-dien-1-ol and (+)-p-Mentha-2,8-dien-3-ol can be reacted with olivetol in the presence of an aqueous acid to obtain Cannabidiol of formula (1).  The skilled artisan would have further been motivated to utilize (+)-p-Mentha-2,8-dien-3-ol in place of (+)-p-Mentha-2,8-dien-1-ol in the process of Baek et al., since it would allow one to isolate the CBD oil using an alternative starting material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROSALYND A KEYS/Primary Examiner, Art Unit 1699